IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41422
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CARLOS CARBAJAL-SANTANA,

                                           Defendant-Appellant.

                               **********
                           Consolidated with
                              No. 01-41480
                               **********

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CARLOS CENTENO-CARBAJAL, also known as Carlos
Carbajal-Santana,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-684-ALL
                      --------------------
                        October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-41422
                           c/w No. 01-41480
                                  -2-

     Carlos Carbajal-Santana, also known as Carlos Centeno-

Carbajal, (“Carbajal-Santana”) appeals his guilty-plea conviction

and sentence in Case No. 01-41422 for illegal reentry after

deportation following a felony conviction in violation of

8 U.S.C. § 1326(a) & (b)(1), as well as the resulting revocation

of his supervised-release term in Case No. 01-41480.    Carbajal-

Santana asserts that his indictment in Case No. 01-41422 was

defective because it did not expressly allege general intent and

that 8 U.S.C. § 1326(b)(1) is unconstitutional because it treats

a prior felony conviction as a mere sentencing factor and not an

element of the offense.

     As Carbajal-Santana concedes, his arguments are foreclosed

by binding precedent.     See United States v. Berrios-Centeno,

250 F.3d 294, 299-300 (5th Cir.), cert. denied, 122 S. Ct. 288

(2001); Almendarez-Torres v. United States, 523 U.S. 224, 235

(1998).   The judgment of the district court is AFFIRMED.